            Case 1:21-cv-02939 Document 1 Filed 04/06/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEYBANC CAPITAL MARKETS INC.,
                                                            Case No. 1:21-cv-2939
                              Plaintiff,

       – against –                                          COMPLAINT

TANDEM MANAGEMENT, INC., TANDEMHR,
INC., and TANDEM ADMINISTRATIVE
MANAGEMENT GROUP, INC.,

                              Defendants.


       Plaintiff KeyBanc Capital Markets Inc. (“KBCM” or “Plaintiff”), for its Complaint

against Defendants Tandem Management, Inc., TandemHR, Inc. and Tandem Administrative

Management Group, Inc. (together, “Tandem” or “Defendants”), states as follows:

                                           OVERVIEW
       1.      This action stems from Tandem’s failure to pay compensation owed to KBCM, an

investment bank, as Tandem’s sole and exclusive financial advisor pursuant to a written

engagement agreement.

       2.      Tandem agreed to pay KBCM a “transaction fee” based on “transaction value” if

Tandem consummated a qualifying “transaction” within a 12-month tail period after termination

of the parties’ agreement.

       3.      Tandem consummated such a qualifying transaction within the 12-month tail

period but refuses to pay KBCM the transaction fee owed under the agreement and refuses to

provide all contractually required information about the qualifying transaction.

       4.      Because there has been a qualifying transaction during the tail period, Tandem

owes KBCM at least the minimum transaction fee of $1,000,000 specified in the agreement.

       5.      More likely, based on the apparent transaction value of the qualifying transaction,
             Case 1:21-cv-02939 Document 1 Filed 04/06/21 Page 2 of 13




Tandem owes KBCM more than the minimum transaction fee – the exact amount to be

determined after Tandem provides the necessary information to complete the calculation called

for by the agreement, pursuant to an order of specific performance if necessary.

       6.      Tandem also owes KBCM reasonable out-of-pocket expenses of $18,949.67.

       7.      In addition, pursuant to an express fee-shifting provision in the agreement,

KBCM is entitled to be reimbursed for its legal fees in pursuing this recovery from Tandem.

                                             PARTIES
       8.      Plaintiff KBCM is an Ohio corporation with its principal place of business in

Cleveland, Ohio.

       9.      Based on information and belief, Defendant Tandem Management, Inc. is an

Illinois corporation with its principal place of business in Westchester, Illinois.

       10.     Based on information and belief, Defendant TandemHR, Inc. is an Illinois

corporation with its principal place of business in Westchester, Illinois.

       11.     Based on information and belief, Defendant Tandem Administrative Management

Group, Inc. is an Illinois corporation with its principal place of business in Westchester, Illinois.

                                 JURISDICTION AND VENUE
       12.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332, as the amount in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between citizens of different states.

       13.     This Court has personal jurisdiction over Defendants because they have consented

to the “exclusive jurisdiction” of this Court and have agreed that any dispute arising out of the

parties’ agreement “shall be” commenced in this Court (or a state court located in the City and

County of New York). In particular, in Section 12 of Appendix A of the parties’ written

engagement agreement, the parties agreed: “Except as set forth below, the parties agree that any

                                                   2
             Case 1:21-cv-02939 Document 1 Filed 04/06/21 Page 3 of 13




dispute, claim or controversy directly or indirectly relating to or arising out of this agreement, the

termination or validity of this agreement, any alleged breach of this agreement, the engagement

contemplated by this Agreement or the determination of the scope of applicability of this

agreement to this Section 12 (any of the foregoing, a ‘Claim’) shall be commenced in the

Commercial Division of the Supreme Court of the State of New York located in the City and

County of New York or in the United States District Court for the Southern District of New

York, which courts shall have exclusive jurisdiction over the adjudication of such matters and

shall decide the merits of each claim on the basis of internal laws of the State of New York

without regard to principles of conflicts of law. The Company and KBCM agree and consent to

personal jurisdiction, service of process and venue of such courts, and agree not to assert the

defense of forum non-conveniens. The Company and KBCM also agree that service of process

may be effected through next-day delivery using a nationally-recognized overnight courier or

personally delivered.”

       14.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because, in the

engagement agreement, the parties expressly agreed and consented to “venue” in this Court. Id.

                                              FACTS
                                         The Engagement
       15.     Plaintiff KBCM is an investment bank, which provides, among other things,

financial advice and assistance in connection with potential transactions.

       16.     Defendants Tandem Management, Inc., TandemHR, Inc., and Tandem

Administrative Management Group, Inc., are three of the management arms of a collection of

related business entities owned by Bruce Leon and his family, doing business as the Tandem

Family of Companies – a human resource outsourcing company or professional employer

organization (known as a PEO) providing custom HR solutions to businesses of all sizes.

                                                  3
                Case 1:21-cv-02939 Document 1 Filed 04/06/21 Page 4 of 13




          17.    In January 2019 Tandem, through Bruce Leon (founder and officer) and Tanya

Yakhnis (CFO), engaged KBCM to act as its “sole and exclusive financial advisor” in

connection with a possible transaction.

          18.    The terms of this engagement are memorialized in a written agreement between

KBCM and the Tandem Family of Companies, including all three Defendants, dated January 24,

2019 (the “Engagement Agreement”).

          19.    Tandem is in possession of a copy of the Engagement Agreement.

          20.    The Engagement Agreement is a binding, written contract.

          21.    The Engagement Agreement contains a number of provisions relevant to this

action.

          22.    Exclusivity. The Engagement Agreement provides that KBCM is to act as the

“sole and exclusive financial advisor” to Tandem in connection with the pursuit of a potential

transaction. (p. 1.) It also provides: “No fee payable to any other financial advisor by [Tandem]

or any other company in connection with the subject matter of this engagement shall reduce or

otherwise affect any fee payable to KBCM under the [Engagement Agreement].” (Appendix A,

¶ 7.)

          23.    Definition of Transaction. The term “Transaction” is defined in the second

paragraph of the Engagement Agreement: “the term ‘Transaction’ shall mean, whether effected

directly or indirectly or in one of a series of transactions, (a) any merger, consolidation,

reorganization, recapitalization or other transaction or series of related transactions pursuant to

which all or a material portion of the businesses, assets or other divisions of the Company is

acquired by or combined with another person or entity or (b) the acquisition of (i) all or a

material portion of the businesses, assets or divisions of the Company or (ii) securities



                                                  4
             Case 1:21-cv-02939 Document 1 Filed 04/06/21 Page 5 of 13




representing 50% or more of the total voting power of the Company, in any case, whether by

way of merger or consolidation, reorganization, recapitalization or restructuring, tender or

exchange offer, share exchange, option or negotiated purchase, leveraged buyout, lease or

license, investment or partnership, joint venture, spin-off, split-off or otherwise (each of the

transactions referenced in clauses (a) and (b) above is hereinafter referred to as a ‘Transaction’).”

       24.     Transaction Fee. Tandem agreed to pay KBCM a “Transaction Fee” promptly

upon consummation of a Transaction. The Transaction Fee is to be “the greater of (i)

$1,000,000, or (ii) a percentage of the Transaction Value (as defined below), payable in full

promptly upon consummation of a Transaction, and determined in accordance with” a specified

schedule of percentages. (Section II.A of the Engagement Agreement.)

       25.     Transaction Value. The definition of Transaction Value is comprehensive and

includes, among other things, cash payments, the fair market value of equity and similar rights,

and the fair market value of deferred or contingent payments, such as earnouts. (Section II.)

       26.     Expenses. Tandem agreed to pay KBCM all reasonable out-of-pocket expenses

incurred in connection with the performance of its services, subject to certain caps not applicable

here. (Section III.)

       27.     Termination. The Engagement Agreement may be terminated with or without

cause by KBCM or Tandem at any time upon 30-days’ written notice, though certain obligations,

including “tail period” obligations, continue after termination. (Section IV.)

       28.     Tail Period. The Engagement Agreement provides that “if a Transaction is

consummated within 12 months of the termination of KBCM’s engagement (the ‘Tail Period’) or

if a definitive agreement or letter of intent or other evidence of commitment with respect to such

a Transaction which is subsequently consummated is entered during the Tail Period, [Tandem]



                                                  5
             Case 1:21-cv-02939 Document 1 Filed 04/06/21 Page 6 of 13




will pay KBCM the Transaction Fee in accordance with the terms of this letter agreement.”

(Section IV.)

       29.      There is no requirement in the Engagement Letter that KBCM must have

introduced or identified the counterparty to the Transaction or must have been the procuring

cause of the Transaction in order to be entitled to the Transaction Fee.

       30.      Information. The Engagement Agreement provides: “Upon request, [Tandem]

will make available to KBCM any information available to it for purposes of calculating the

amount of any component of the Transaction Value.” (Section II.)

       31.      Legal Fees. The Engagement Agreement provides: “If the Transaction Fee is not

paid in full within 10 business days following consummation of any Transaction, then [Tandem]

agrees that it will be responsible for all fees and expenses incurred by KBCM (including

reasonable fees and disbursements of KBCM’s legal counsel) in connection with any action, suit

or proceeding instituted in order to enforce [Tandem’s] obligation to pay KBCM the Transaction

Fee and/or to reimburse KBCM for expenses as provided by this letter agreement.” (Section IV.)

       32.      Governing Law. The Engagement Agreement provides that it shall be governed

by and construed in accordance with the laws of the State of New York. (Appendix A, ¶¶ 11-

12.)

       33.      In 2019, some of Tandem’s clients were based in New York. Tandem authorized

KBCM to market a Tandem transaction to potential counterparties based in New York. KBCM

has offices in New York City.

       34.      As federal courts in New York have noted, it is common in the investment

banking field for investment banks to be contractually entitled to fees even when they do not

arrange or facilitate the qualifying transaction.



                                                    6
              Case 1:21-cv-02939 Document 1 Filed 04/06/21 Page 7 of 13




        35.     This is especially true where, as here, the bank has been engaged on an exclusive

basis, and there is no requirement in the parties’ agreement that the bank must have introduced or

identified the counterparty to the transaction or must have been the procuring cause of the

transaction in order to be entitled to a transaction fee.

        36.     KBCM provided its financial advisory services to Tandem in pursuit of a potential

Transaction for over a year.

        37.     KBCM expended substantial effort to market Tandem to potential transaction

counterparties, including preparing a confidential information memorandum; identifying and

approaching, and soliciting offers from, acceptable purchasers, as approved by Tandem; advising

and assisting Tandem in evaluating the various structures and forms of potential transactions;

evaluating proposals; coordinating due diligence, including creating and running a data room,

preparing financial models; and generating other financial advisory work product.

        38.     During the term of the engagement, Tandem seriously explored two different

potential transactions with two separate players in the PEO industry, with KBCM’s assistance,

but those potential transactions ultimately did not move forward.

              The Termination, Subject to Tandem’s “Continuing Obligations”
        39.     On March 5, 2020, Bruce Leon, on behalf of Tandem, issued a notification of

termination of KBCM’s services under the Engagement Agreement.

        40.     As Mr. Leon stated in the notification: “We value your efforts but believe it is in

our best interest to terminate the marketing process at this point. We understand our continuing

obligations under our investment banking agreement with you and will of course abide by them.

I have a decent feeling our paths may cross again in the future.”

        41.     The reference to “continuing obligations” in the termination notification is, in

effect, an acknowledgment of Tandem’s obligation to pay KBCM a Transaction Fee if a

                                                   7
               Case 1:21-cv-02939 Document 1 Filed 04/06/21 Page 8 of 13




Transaction is consummated within the Tail Period; the obligation to pay KBCM’s expenses; and

the obligation to provide KBCM “any information” needed to calculate any component of the

Transaction Value (which is in turn a component of the calculation of the Transaction Fee).

       42.      KBCM is not challenging Tandem’s right to terminate the Engagement

Agreement. Rather, KBCM is challenging Tandem’s failure to abide by its “continuing

obligations” that survived the termination, including its obligation to pay KBCM a Transaction

Fee when Tandem consummated a qualifying Transaction during the 12-month Tail Period

following termination and its obligation to provide information about the Transaction.

                                The Tandem/Shore Transaction
       43.      Tandem did not notify KBCM of the consummation of any Transaction during the

Tail Period.

       44.      However, in early 2021, KBCM learned through public media reports that

Tandem had consummated some kind of transaction with an affiliate of Shore Capital Partners

during the 12-month Tail Period following termination of the Engagement Letter (the

“Tandem/Shore Transaction”).

       45.      Indeed, Shore Capital Partners issued a press release with some information about

the Tandem/Shore Transaction.

       46.      KBCM reached out to Tandem, seeking specific information about the

Tandem/Shore Transaction so KBCM could determine whether Tandem owed KBCM a

Transaction Fee under the Engagement Agreement and, if so, how much.

       47.      Per Section II of the Engagement Agreement, Tandem is required to “make

available to KBCM any information available to it for purposes of calculating the amount of any

component of Transaction Value.”

       48.      In particular, KBCM requested a final executed copy of the purchase agreement

                                                8
             Case 1:21-cv-02939 Document 1 Filed 04/06/21 Page 9 of 13




with the buyer in the Tandem/Shore Transaction in order to get comfortable with being able to

finalize a proper invoice.

       49.        Tandem did not provide a copy of the purchase agreement.

       50.        Instead, Tandem, through counsel, parceled out bits and pieces of incomplete

information about the Tandem/Shore Transaction.

       51.        In particular, Tandem’s counsel provided to KBCM a one-and-a-half-page

summary of the Tandem/Shore Transaction but did not provide any underlying transaction

documents or other verifiable information of this private transaction.

       52.        According to the summary provided by Tandem’s counsel: the Tandem/Shore

Transaction closed on December 29, 2020; the Buyer was an affiliate of Shore Capital Partners;

the Sellers (Leon family interests) transferred 100% of the equity of various Tandem entities to

the Buyer; and the consideration is described as an amount that, if accurate, would entitle KBCM

to a Transaction Fee greater than the minimum fee.

       53.        Based on this summary description alone, it is clear that the Tandem/Shore

Transaction is a Transaction (i.e., a sale of securities representing 50% or more of the total

voting power of Tandem or the acquisition of all or a material part of the businesses, assets or

divisions of Tandem) that occurred during the Tail Period (the 12 months after termination),

giving rise to an obligation on the part of Tandem to pay a Transaction Fee to KBCM under the

Engagement Agreement.

       54.        Tandem’s obligation to pay at least the $1,000,000 minimum Transaction Fee has

been triggered.

       55.        Furthermore, based on the summary’s description of the aggregate consideration,

the amount of the Transaction Fee could exceed the $1,000,000 minimum fee by a significant



                                                  9
                 Case 1:21-cv-02939 Document 1 Filed 04/06/21 Page 10 of 13




percentage.

           56.     However, despite requests, Tandem has not provided KBCM with sufficient

information to prepare a precise and verifiable calculation of the “greater than” portion of the

definition of Transaction Fee in the Engagement Agreement.

           57.     KBCM suspects discovery will show that Tandem leveraged KBCM’s work

product, knowledge and proposed transaction structuring ideas to facilitate the Tandem/Shore

Transaction without KBCM’s direct involvement.

                              KBCM’s Demand and Tandem’s Breaches
           58.     On March 17, 2021, KBCM’s counsel sent a demand letter to Tandem’s counsel

seeking additional information about the Tandem/Shore Transaction; seeking payment of the

Transaction Fee; and seeking payment of its reasonable out-of-pocket expenses totaling

$18,949.67 as evidenced by an itemized invoice.

           59.     On March 26, 2021, Tandem’s counsel sent a response letter stating that Tandem

does not owe KBCM a Transaction Fee and declining to provide additional information about the

Tandem/Shore Transaction. Ironically, though it refuses to provide to KBCM more information

about the Tandem/Shore Transaction, Tandem demanded more information from KBCM about

its invoice for $18,949.67 in expenses before Tandem will considering paying that invoice.

                                         Count I
  (Breach of Contract – Specific Performance to Remedy Failure to Provide Information)
           60.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1-59 of this Complaint, as if fully set forth herein.

           61.     The Engagement Agreement is a valid, binding contract signed by sophisticated

parties.

           62.     KBCM has fully performed its duties to Tandem under the Engagement


                                                   10
                Case 1:21-cv-02939 Document 1 Filed 04/06/21 Page 11 of 13




Agreement, including by providing the requisite financial advisory services to Tandem during

the term of the engagement.

          63.     Tandem has failed, without justification, to perform its duties to KBCM,

including by failing to provide information necessary and proper to calculate and verify the

amount of the Transaction Value and the Transaction Fee.

          64.     KBCM is being irreparably harmed by Tandem’s failure to provide “any

information available” to Tandem for purposes of calculating the amount of any component of

the Transaction Value.

          65.     Without such information, KBCM cannot calculate or verify the Transaction

Value and the Transaction Fee (which is the greater of $1 million or a percentage of Transaction

Value).

          66.     By improperly failing to provide contractually required information, Tandem is

putting KBCM at an inequitable disadvantage by depriving it of the means necessary to calculate

and quantify its monetary damages.

          67.     KBCM has performed its obligations, and Tandem is capable of performing its

obligation to provide “any information available” but simply refuses to do so.

          68.     There is no other adequate remedy at law regarding Tandem’s failure to provide

information.

          69.     Tandem should be ordered, pursuant to the remedy of specific performance, to

provide any information available for purposes of calculating the amount of any component of

the Transaction Value, including final executed copies of all transaction documents and

schedules and any documents between Tandem and Buyer that reference or implicate KBCM’s

rights under the Engagement Agreement.



                                                  11
                 Case 1:21-cv-02939 Document 1 Filed 04/06/21 Page 12 of 13




           70.     Tandem should also be ordered to reimburse KBCM’s attorneys’ fees expended to

obtain specific performance, per the Engagement Agreement.

                                        Count II
     (Breach of Contract – Damages for Failure to Pay Transaction Fee and Expenses)
           71.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1-70 of this Complaint, as if fully set forth herein.

           72.     The Engagement Agreement is a valid, binding contract signed by sophisticated

parties.

           73.     KBCM has fully performed its duties to Tandem under the Engagement

Agreement, including by providing the requisite financial advisory services to Tandem during

the term of the engagement.

           74.     Tandem has failed, without justification, to perform its duties to KBCM,

including by failing to pay the Transaction Fee and the invoiced, itemized expenses owed to

KBCM under the Engagement Agreement.

           75.     As a direct and proximate result of Tandem’s breaches of contract and failure to

pay amounts due, KBCM has been damaged in the amount of the Transaction Fee (which is the

greater of $1,000,000 or a specified percentage of the Transaction Value, which has yet to be

verified) and in the amount of its expenses ($18,949.67), plus interest and attorneys’ fees.

                                       PRAYER FOR RELIEF
           WHEREFORE, Plaintiff KeyBanc Capital Markets Inc. prays for relief and judgment as

follows:

                   A. Ordering Defendants to provide, pursuant to the remedy of specific

           performance, any information available for purposes of calculating the amount of any

           component of the Transaction Value of the Tandem/Shore Transaction, including final


                                                   12
                 Case 1:21-cv-02939 Document 1 Filed 04/06/21 Page 13 of 13




             executed copies of all transaction documents and schedules and any other information

             available to Tandem that has a bearing on the calculation of any component of

             Transaction Value; and to reimburse KBCM’s attorneys’ fees expended to obtain specific

             performance, per the Engagement Agreement;

                       B. Awarding damages to Plaintiff in an amount to be determined at the time of

             trial or earlier judgment, but not less than $1,018,949.67;

                       C. Interest and reasonable attorneys’ fees and other costs and expenses; and

                       D. Such other and further relief as this Court may deem just and proper.

Dated: April 6, 2021                                 Respectfully submitted,

                                                     THOMPSON HINE LLP

                                                  By: /s/Emily J. Mathieu
                                                      Emily J. Mathieu
                                                      335 Madison Avenue
                                                      12th Floor
                                                      New York, NY 10017
                                                      Telephone: (212) 344-5680
                                                      Facsimile: (212) 344-6101
                                                      Emily.Mathieu@ThompsonHine.com

                                                      Brian J. Lamb
                                                      (Pro hac vice application forthcoming)
                                                      3900 Key Center
                                                      127 Public Square
                                                      Cleveland, OH 44114
                                                      Telephone: (216) 566-5500
                                                      Facsimile: (216) 566-5800
                                                      Brian.Lamb@ThompsonHine.com

                                                      Attorneys for Plaintiff
                                                      KeyBanc Capital Markets Inc.




                                                       13
